Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Response to Amendments
The amendment and response  filed on February 14, 2022, to  the Non-Final Office Action dated November 22, 2021 has been entered.  Claims 1 & 6  are amended; claims 7-13 have been added.  As a result, claims 1 - 13 are pending in this application.      
                                     Response to Arguments

Applicant’s arguments and amendments to the claims, see page 8, filed February 14, 2022, with respect to the 35 U.S.C. § 112 rejection  to claims 1-6  have been considered and are persuasive.  The § 112 rejection of claims 1-6 has been withdrawn.
Applicant’s arguments and amendments, see pages 8-9, filed February 14, 2022, with respect to the 35 U.S.C. § 103 rejection based on Nilsson (US-20180229738-A1)  and Van Thiel (US-20200148180-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-6 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention. 
                                                                      Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michels et al (US-20210129817-A1)(“Michels”).
As per claim 1, Michels discloses a  brake system for a transportation vehicle (Figure 1), the brake system comprising:
 a first brake circuit (Michels at Figure 1, first brake circuit I.) including a first service brake (Michels at Figure 1, brake 130B, and Paras [0058]-[0062].), a second service brake (Michels at Figure 1, brake 130A, and Paras [0058]-[0062].), and a first electric parking brake arranged on a first front wheel of the transportation vehicle (Michels at Figure 1, brake 140A, which in Para. [0049] could positioned at the front or rear wheel.);
 a second brake circuit (Michels at Figure 1, second brake circuit II.) a third service brake (Michels at Figure 1, brake 130D, and Paras [0058]-[0062].), a fourth service brake (Michels at Figure 1, brake 130C, and Paras [0058]-[0062].), and a second electric parking brake arranged on a second front wheel of the transportation vehicle (Michels at Figure 1, brake 140B, which in Para. [0049] could positioned at the front or rear wheel.);
 a first  control  unit configured to actuate  the first brake circuit (Michels at Para. [0066] which discloses “a first control unit 302 which is designed to control the hydraulic pressure generator 160 and the EPB actuator 140A”.); and 
 a second control unit configured to actuate the second brake circuit (Michels at Para. [0066] which discloses “a second control unit 304 which is designed to control the hydraulic pressure generator 170 and the EPB actuator 140B.”), wherein,  in response to a defect in the first brake circuit (Michels at Figures 3A & 3B and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), the second control unit  is configured to actuate the third service brake, the fourth service brake, and the second electric parking brake  of the  second brake circuit (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”); and  
 in response to a defect in the second brake circuit (Michels at Figure 3A and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), the first control unit is configured to actuate the first service brake, the second service brake, and the first electric parking brake (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”).
As per claim 2, Michels discloses a  brake system, wherein the control unit of the other brake circuit actuates the respective service brakes and the respective electric parking brake based on a control command of an electronic stability program of the transportation vehicle (Michels at Figure 3A, Step 406, and Para. [0060] which discloses “control unit system 300 implements, for example, the wheel brake pressure control interventions of a vehicle dynamics control system (electronic stability control (ESC)”.).  
As per claim 3, Michels discloses transportation vehicle having the brake system (Michels at Para. [0002] discloses “field of motor vehicle braking systems. In particular, a hydraulic motor vehicle braking system and a control unit system for same are described.”)  
As per claim 4, Michels discloses a  transportation vehicle, wherein the transportation vehicle is configured for autonomous driving and comprises a control device for autonomous driving, which is at least configured to actuate a steering system of the transportation vehicle by a steering command (Michels at Para. [0005] discloses “in addition to a function unit that provides an electrically controllable main braking function, braking systems for autonomous or semiautonomous driving must also include a further function unit that redundantly implements an electrically controllable auxiliary braking function.”).  
As per claim 6, Michels discloses a method for operating a transportation vehicle brake system (Figures 3A & 3B), the method comprising: 
providing a first brake circuit (Michels at Figure 1, first brake circuit I.) including a first service brake (Michels at Figure 1, brake 130B, and Paras [0058]-[0062].), a second service brake (Michels at Figure 1, brake 130A, and Paras [0058]-[0062].), and a first electric parking brake arranged on a first front wheel of the transportation vehicle (Michels at Figure 1, brake 140A, which in Para. [0049] could positioned at the front or rear wheel.);
 providing a second brake circuit (Michels at Figure 1, second brake circuit II.) a third service brake (Michels at Figure 1, brake 130D, and Paras [0058]-[0062].), a fourth service brake (Michels at Figure 1, brake 130C, and Paras [0058]-[0062].), and a second electric parking brake arranged on a second front wheel of the transportation vehicle (Michels at Figure 1, brake 140B, which in Para. [0049] could positioned at the front or rear wheel.);
 providing a first  control  unit configured to actuate  the first brake circuit (Michels at Para. [0066] which discloses “a first control unit 302 which is designed to control the hydraulic pressure generator 160 and the EPB actuator 140A”.), providing a second control unit configured to actuate the second brake circuit (Michels at Para. [0066] which discloses “a second control unit 304 which is designed to control the hydraulic pressure generator 170 and the EPB actuator 140B.”);
 detecting a defect in at least one of the first brake circuit and the second brake circuit (Michels at Figures 3A & 3B and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), wherein, in response to a defect being detected in the first brake circuit (Michels at Figures 3A & 3B and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), 
the second control unit is configured to actuate the third service brake, the fourth service brake, and the second electric parking brake of the second brake circuit (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”), and 
wherein, in response to a defect in  the second brake circuit (Michels at Figure 3A and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”) ,
the first control unit  is configured to  actuate the first service brake, the second service brake, and the first electric parking brake of the first brake circuit (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”).  
                                        Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michels as applied to claim 1 above, and further in view of Jonasson et al (US-20160325721-A1) (”Jonasson”).
As per claim 5, Michels discloses a  transportation vehicle, wherein the transportation vehicle has a positive scrub radius on a steerable front axle of the transportation vehicle.  
Michels does not explicitly disclose that the transportation vehicle has a “positive scrub radius on a steerable front axle”.  
Jonasson in the same field endeavor discloses a secondary steering system arranged to control differential braking based on a yaw torque acting on the vehicle and a steering angle caused by the associated wheel suspension scrub radius on a braked steerable wheel. See Abstract and Figure 2.
In particular Jonasson discloses wherein the transportation vehicle has a positive scrub radius on a steerable front axle of the transportation vehicle (Jonasson at Para, [0072] “a wheel suspension where the scrub radius is positive and the magnitude is “sufficiently large” a relatively large curvature of the generated path can be followed by the host vehicle 50. The scrub radius affects the possibility for the host vehicle to follow the generated path.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels with the secondary steering of Jonasson, since safety is enhanced when an optimal path can be generated due using a positive scrub radius.
Those in the art would have been motivated to combine the secondary steering of Jonasson with the vehicle braking system Michels because using the scrub radius, in the event of a malfunction of a service brake circuit,   increases the possibility that a host vehicle will follow a control steering and a control stop which enhances safety. Jonasson at Para. [0016]. 
Claims 7-13 are  rejected under 35 U.S.C. 103 as being unpatentable over Michels as applied to claim 6 above, and further in view of Julian Van Thiel (US-20200148180-A1)(“Van Thiel”) and Nilsson et al (US-20180229738-A1) (“Nilsson”).
As per claim 7, Michels discloses a brake system, wherein: in response to a defect in the first brake circuit (Michels at Figures 3A & 3B and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), the second control unit is further configured (Michels Fig. 3A, Process or step 406.) to:
However, Michels does not explicitly disclose that upon determining a brake circuit defect condition operating the electric parking brakes to achieve braking and  “trailer combination stabilization”.
Van Thiel in the same field of endeavor discloses an electronically controllable brake system. In particular, Van Thiel discloses that upon a malfunction of a brake circuit, then performing trailer stabilization by using a “first service brake pressure” on the vehicle and the trailer. See Abstract and Figure 1.
In particular Van Thiel discloses a process to carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance braking command and/or the parking brake braking command and/or the service braking command can be electrically transmitted to the trailer control module”.), wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels to include the method of electronically controlling a brake system when using a trailer of Van Thiel, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Michels with the trailer braking of  Van Thiel because the ability to, in the event of a malfunction of a service brake circuit,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
Michels and Van Thiel do not explicitly disclose a process for handling a defect in a steering system of the transportation vehicle.
Nilsson in the same field of endeavor discloses a safety stoppage device for autonomous vehicles having a control network with sensors that upon the occurrence of a brake or a steering fault controls the wheel brakes to stop during  a lateral control trajectory. See Abstract and Figure 1. 
 In particular Nilsson discloses a process that steer the transportation vehicle in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or configured to control the secondary steering actuator 19 to follow a lateral control trajectory”.);
 and in response to a defect in the second brake circuit, the first control unit is further configured to: carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance braking command and/or the parking brake braking command and/or the service braking command can be electrically transmitted to the trailer control module”.), wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.);
 steer the transportation vehicle in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or configured to control the secondary steering actuator 19 to follow a lateral control trajectory”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels with the electronically controllable brake system of Van Thiel and the safety stoppage device for an autonomous road vehicle of Nilsson, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Nilsson  with the vehicle braking system of Michels as modified with the electronically controllable brake system of Van Thiel because the ability to, in the event of a malfunction of a service brake circuit and/or steering system,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
As per claim 8, Michels, Van Thiel, and Nilsson disclose a  brake system, further comprising at least one sensor configured to detect an instability of the trailer combination  (Van Thiel at Para. [0065] discloses “carried out on the basis of data from wheel speed sensors 4a on the individual wheels 4. On the rear axle 6b, the brake slip control can be carried out directly via the rear axle pressure modulator 9b and on the front axle 6a via ABS control valves 3a upstream of the service brakes 3.”), wherein, in response to a defect in the first brake circuit, the second control unit is further configured to actuating at least one of the third service brake, the fourth service brake, and the second electric parking brake in order to stabilize the trailer combination such that the trailer combination remains in a travel lane in which the transportation vehicle is currently traveling (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”).  
As per claim 9, Michels, Van Thiel, and Nilsson disclose a brake system, further comprising at least one sensor configured to detect an instability of the trailer combination (Van Thiel at Para. [0065] discloses “carried out on the basis of data from wheel speed sensors 4a on the individual wheels 4. On the rear axle 6b, the brake slip control can be carried out directly via the rear axle pressure modulator 9b and on the front axle 6a via ABS control valves 3a upstream of the service brakes 3.”), wherein, in response to a defect in the second brake circuit, the first control unit is further configured to actuating at least one of the first service brake, the second service brake, and the first electric parking brake in order to stabilize the trailer combination such that the trailer combination remains in a travel lane in which the transportation vehicle is currently traveling (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”).  
As per claim 10, Michels discloses a method using a  brake system, further comprising: in response to a defect being detected in the first brake circuit (Michels at Figures 3A & 3B and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”), at least one of: 
However, Michels does not explicitly disclose that upon determining a brake circuit defect condition operating the electric parking brakes to achieve braking and  “trailer combination stabilization”.
Van Thiel in the same field of endeavor discloses an electronically controllable brake system. In particular, Van Thiel discloses that upon a malfunction of a brake circuit, then performing trailer stabilization by using a “first service brake pressure” on the vehicle and the trailer. See Abstract and Figure 1.
In particular Van Thiel discloses a process carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance braking command and/or the parking brake braking command and/or the service braking command can be electrically transmitted to the trailer control module”.), via the second control unit (Van Thiel at Para. [0020] discloses “the trailer brake pressure is controlled using the first and second service brake circuits if it is not possible to control the trailer brake pressure independently by the trailer control module”.), wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels to include the method of electronically controlling a brake system when using a trailer of Van Thiel, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Michels with the trailer braking of  Van Thiel because the ability to, in the event of a malfunction of a service brake circuit,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
Michels and Van Thiel do not explicitly disclose a process for handling a defect in a steering system of the transportation vehicle.
Nilsson in the same field of endeavor discloses a safety stoppage device for autonomous vehicles having a control network with sensors that upon the occurrence of a brake or a steering fault controls the wheel brakes to stop during  a lateral control trajectory. See Abstract and Figure 1. 
 In particular Nilsson discloses a process that steer the transportation vehicle, via the second control unit, in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or configured to control the secondary steering actuator 19 to follow a lateral control trajectory”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels with the electronically controllable brake system of Van Thiel and the safety stoppage device for an autonomous road vehicle of Nilsson, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Nilsson  with the vehicle braking system of Michels as modified with the electronically controllable brake system of Van Thiel because the ability to, in the event of a malfunction of a service brake circuit and/or steering system,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
  As per claim 11, Michels discloses a method using a  brake system, further comprising: in response to a defect being detected in the second brake circuit (Michels at Figure 3A and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”) , at least one of:  However, Michels does not explicitly disclose that upon determining a brake circuit defect condition operating the electric parking brakes to achieve braking and  “trailer combination stabilization”.
Van Thiel in the same field of endeavor discloses an electronically controllable brake system. In particular, Van Thiel discloses that upon a malfunction of a brake circuit, then performing trailer stabilization by using a “first service brake pressure” on the vehicle and the trailer. See Abstract and Figure 1.
In particular Van Thiel discloses a process carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance braking command and/or the parking brake braking command and/or the service braking command can be electrically transmitted to the trailer control module”.), via the second control unit (Van Thiel at Para. [0020] discloses “the trailer brake pressure is controlled using the first and second service brake circuits if it is not possible to control the trailer brake pressure independently by the trailer control module”.), wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels to include the method of electronically controlling a brake system when using a trailer of Van Thiel, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Michels with the trailer braking of  Van Thiel because the ability to, in the event of a malfunction of a service brake circuit,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
Michels and Van Thiel do not explicitly disclose a process for handling a defect in a steering system of the transportation vehicle.
Nilsson in the same field of endeavor discloses a safety stoppage device for autonomous vehicles having a control network with sensors that upon the occurrence of a brake or a steering fault controls the wheel brakes to stop during  a lateral control trajectory. See Abstract and Figure 1. 
 In particular Nilsson discloses a process that steer the transportation vehicle, via the first control unit, in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or configured to control the secondary steering actuator 19 to follow a lateral control trajectory”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle braking system of Michels with the electronically controllable brake system of Van Thiel and the safety stoppage device for an autonomous road vehicle of Nilsson, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of  Nilsson  with the vehicle braking system of Michels as modified with the electronically controllable brake system of Van Thiel because the ability to, in the event of a malfunction of a service brake circuit and/or steering system,  control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
As per claim 12, Michels, Van Thiel, and Nilsson disclose a brake system, further comprising: detecting an instability of the trailer combination via at least one sensor (Van Thiel at Para. [0065] discloses “carried out on the basis of data from wheel speed sensors 4a on the individual wheels 4. On the rear axle 6b, the brake slip control can be carried out directly via the rear axle pressure modulator 9b and on the front axle 6a via ABS control valves 3a upstream of the service brakes 3.”);
 and in response to a defect being detected in the first brake circuit, actuating , via the second control unit, at least one of the third service brake, the fourth service brake, and the second electric parking brake (EPB) (Michels at Fig. 3B and Para. [0078] which discloses “both a loss of function (step 502) and the requirement for a driver braking request (step 504) have been recognized, at least one of the hydraulic pressure generators 160, 170 is controlled in step 506 according to the driver braking request.”) in order to stabilize the trailer combination such that the trailer combination remains in a travel lane in which the transportation vehicle is currently traveling (Michels at Para. [0080] discloses “assisting control intervention by the EPB actuator 140B when there is a loss of function of brake circuit”).  
As per claim 13, Michels, Van Thiel, and Nilsson disclose a brake system, further comprising: detecting an instability of the trailer combination via at least one sensor (Van Thiel at Para. [0065] discloses “carried out on the basis of data from wheel speed sensors 4a on the individual wheels 4. On the rear axle 6b, the brake slip control can be carried out directly via the rear axle pressure modulator 9b and on the front axle 6a via ABS control valves 3a upstream of the service brakes 3.”); and
 in response to a defect being detected in the second brake circuit , actuating (Michels at Figure 3A and Para. [0074] which discloses “step 402 with the recognition of a loss of function of at least one of the brake circuits I., II.”) , via the first control unit, at least one of the first service brake, the second service brake, and the first electric parking brake in order to stabilize the trailer combination such that the trailer combination remains in a travel lane in which the transportation vehicle is currently traveling (Van Thiel at Para. [0020] discloses “the trailer brake pressure is controlled using the first and second service brake circuits if it is not possible to control the trailer brake pressure independently by the trailer control module. Such reciprocal redundancy increases safety.”).   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vogel et al (US-6015193-A) discloses a braking and steering system for a vehicle which provides at least fail-safe braking and steering. See Abstract and Figures 1-2.
Degoul et al (US-20060212135-A1) discloses a fault-tolerant architecture for a vehicle braking system that uses a centralized controller for braking functions;  upon detection of a fault at the centralized controller it switches braking and steering functions to localized braking subsystem. See Abstract and Figure 2.
Strengert et al (US-20100198473-A1) discloses  brake system for a vehicle where failures of a node controller are communicated to the other controllers so as to perform braking functions at the node experiencing the fault. See Abstract and Figures 1-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                      Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661